Case 9:19-cv-81405-DMM Document 1 Entered on FLSD Docket 10/16/2019 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

  DAVID POSCHMANN,

                 Plaintiff,
  v.                                                              CASE NO.

  REVENUE PROPERTIES
  WESTWARD, INC.,

                 Defendant.
                                              /

                                             COMPLAINT

         Plaintiff, DAVID POSCHMANN, by and through his undersigned counsel, hereby sues

  the Defendant, REVENUE PROPERTIES WESTWARD, INC., for injunctive relief pursuant to

  the Americans With Disabilities Act, 42 U.S.C. §12181, et seq. (hereinafter, the “ADA”) and in

  support thereof states as follows:

                                            JURISDICTION

          1.      This court has subject-matter jurisdiction since this action arises pursuant to 28

  U.S.C. § 1331 and §1343 and Plaintiffs claims arise under 42 U.S.C. §12181 et seq. based upon

  Defendant's violations of Title III of the ADA.

                                                  VENUE

          2.      Venue lies in this district pursuant to 28 U.S.C. § 1391(b) because the property

  that is the subject of this action is situated within this district and the events giving rise to the

  claim asserted herein occurred in this district.
Case 9:19-cv-81405-DMM Document 1 Entered on FLSD Docket 10/16/2019 Page 2 of 6



                                                   PARTIES

         3.       Plaintiff, David Poschmann, is an individual residing in this district who is over

  eighteen years of age and sui juris. Plaintiff is disabled as such term is defined by the ADA and

  is substantially limited in performing one or more major life activities due to the amputation of

  his right leg in 2012. Plaintiff uses a wheelchair to ambulate. Plaintiff drives his own specially

  equipped vehicle and has a valid disabled parking permit from the Florida Department of

  Highway Safety and Motor Vehicles. Plaintiffs access to the premises described below

  (hereinafter, the “Property”), and his full and equal enjoyment of the goods, services, facilities,

  privileges, advantages and/or accommodations offered at the Property were restricted and limited

  because of Plaintiff s disability and will be restricted in the future unless and until Defendant is

  compelled to cure the mobility-related ADA violations that exist at the Property, including those

  set forth in this Complaint.1Plaintiff intends to return to the Property soon to avail himself of the

  goods and services offered to the public at the Property.

          4.       Defendant transacts business within this judicial district within the State of

  Florida by, inter alia, being the owner and operator of the Property, a retail shopping center

  (including the adjoining grounds servicing the retail shopping center) commonly known as

  Westward Shopping Center with an address of 2471-2627 Okeechobee Boulevard in West Palm

  Beach, Florida.

                 CLAIM FOR INJUNCTIVE RELIEF PURSUANT TO THE ADA

          5.       On July 26, 1990, Congress enacted the ADA explaining that the purpose of the

  ADA was to provide a clear and comprehensive national mandate for the elimination of



  1 The term "ADA violations", as used herein, means that the physical elements at issue violated the ADA's
  regulations and the ADA Standards for Accessible Design, originally published in 1991, as well as the 2010
  Standards that became effective on March 15, 2012.



                                                          2
Case 9:19-cv-81405-DMM Document 1 Entered on FLSD Docket 10/16/2019 Page 3 of 6



  discrimination against individuals with disabilities and to provide clear, strong, consistent,

  enforceable standards addressing said discrimination, invoking the sweep of congressional

  authority in order to address the major areas of discrimination faced day-to-day by people with

  disabilities to ensure that the Federal government plays a central role in enforcing the standards

  set by the ADA. (42 U.S.C. § 12101 (b)(l)-(4)).

           6.       Places of public accommodation were provided with one and a half years from the

  enactment of the ADA to implement the requirements imposed by the ADA. The effective date

  of Title III of the ADA was January 26, 1992 (or January 26, 1993 if the defendant had ten or

  fewer employees and gross receipts of $500,000.00 or less).

           7.       Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

  Department of Justice, Office of the Attorney General, published revised regulations for Title III

  of the Americans With Disabilities Act of 1990 in the Federal Register to implement the

  requirements of the ADA (hereinafter “STANDARDS”). Public accommodations were required

  to conform to these regulations on or before March 15, 2012.2

           8.       The Property is a place of public accommodation pursuant to the ADA.

           9.       Most recently, in September, 2019 Plaintiff attempted to, and to the extent

   possible, accessed the Property but could not fully do so because of his disability due to the

   mobility-related ADA violations as well as Defendant's mobility-related discriminatory policies

   towards the disabled that exist at the Property that preclude and/or limit his access to the




   2 "Safe Harbor. Elements that have not been altered in existing facilities on or after March 15, 2012, and that comply
   with the corresponding technical and scoping specifications for those elements in the 1991 Standards are not
   required to be modified in order to comply with the requirements set forth in the 2010 Standards" 28 CFR
   §36.304(d)(2)(i), however, the violations described herein violate both the 1991 Standards as well as the 2010
   Standards.



                                                             3
Case 9:19-cv-81405-DMM Document 1 Entered on FLSD Docket 10/16/2019 Page 4 of 6



  Property and/or the goods, services, facilities, privileges, advantages and/or accommodations

  offered therein, including the ADA violations set forth in this Complaint.

          10.      Plaintiff is an advocate of the rights of similarly situated disabled persons and,

  pursuant to Houston v. MarodSupermarkets, Inc., 733 F.3d 1323 (11th Cir. 2013), is a "tester"

  for the purpose of asserting his civil rights, monitoring, ensuring, and determining whether

  places of public accommodation are in compliance with the mobility-related provisions of the

  ADA.

           11.     Plaintiff intends to visit the Property again in the near future in order to test the

  Property for compliance with the mobility-related provisions of the ADA and/or to utilize the

  goods, services, facilities, privileges, advantages and/or accommodations offered at the Property.

           12.     Defendant has discriminated against Plaintiff by denying him access to and full

  and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations offered at the Property in violation of the ADA and will continue to

  discriminate against Plaintiff unless and until Defendant implements policies, consistent with the

  ADA, to accommodate the disabled and is compelled to remove all mobility-related barriers that

  exist at the Property, thus making the Property accessible to Plaintiff, as required by the ADA.

           13.     The mobility-related unlawful physical barriers and ADA violations encountered

  and/or known by Plaintiff which preclude or limit Plaintiffs ability (because of Plaintiff s

  disability) to access the Property and/or fully and equally enjoy the goods, services, facilities,

  privileges, advantages and/or accommodations of the Property, include (the applicable sections

   of the STANDARDS are also denoted3):

           a)      Non-compliant accessible routes including the path between the disabled person
                   parking spaces opposite Office Depot to the entrance to Office Depot and to the

    The 2010 Standards are denoted because the required remediation will occur after March 15, 2012 and thus must
   comply with these standards.


                                                          4
Case 9:19-cv-81405-DMM Document 1 Entered on FLSD Docket 10/16/2019 Page 5 of 6



                 retail promenade near Office Depot, the path between the disabled person parking
                 spaces opposite Burlington Coat Factory to the entrance to Burlington Coat
                 Factory and to the retail promenade near Burlington Coat Factory, the path from
                 the disabled person parking spaces opposite Shoe Carnival to the entrance to Shoe
                 Carnival, the path between the disabled person parking spaces opposite Tuesday
                 Morning to the entrance to Tuesday Morning, the path between the disabled
                 person parking spaces opposite Haverty's to the entrance to Haverty's, the path
                 between the disabled person parking spaces opposite Harbor Freight to the
                 entrance to Harbor Freight, the path between the disabled person parking spaces
                 opposite the entrance to Aldi to the entrance to Aldi, the path between the
                 easternmost disabled person parking space and the retail promenade, the paths
                 between the retail promenade and Pizza Hut and between the retail promenade
                 and Polio Tropical as well as a failure to safely connect the retail center with the
                 public sidewalk on Okeechobee Boulevard or on Spencer Drive, excessive slopes
                  and cross slopes and non-compliant ramps (in violation of STANDARDS 206,
                  402, 403, and 404);

          b)      Non-compliant disabled person parking spaces opposite Office Depot, the
                  disabled person parking spaces near Jerry's Art-A-Rama and the easternmost
                  disabled person parking space including but not limited to improper dispersion
                  throughout the retail center, lack of proper signage, lack of proper connection to
                  the accessible entrances and lack of ground surfaces that are stable and firm (in
                  violation of STANDARDS 208 and 502) and

          c)      Non-compliant curb ramps at all of the entrances to the retail promenade from the
                  corresponding disabled person parking spaces (in violation of STANDARD 406).

          14.     The removal of the physical barriers, dangerous conditions and ADA violations

  set forth herein is readily achievable and is technically feasible. 42 U.S.C. § 12182(b)(2)(A)(iv)

  and 42 U.S.C. §12183(a)(2).

           15.    Plaintiff is without an adequate remedy at law and is suffering irreparable harm

   and he reasonably anticipates that he will continue to suffer irreparable harm unless and until

   Defendant is required to remove the mobility-related physical ADA violations as well as its

   mobility-related discriminatory policies towards the disabled that exist at the Property, including

   those set forth herein.




                                                    5
Case 9:19-cv-81405-DMM Document 1 Entered on FLSD Docket 10/16/2019 Page 6 of 6



         16.    Plaintiff has retained the undersigned counsel for the filing and prosecution of this

  action and is entitled to recover reasonable attorneys’ fees, costs and expenses from Defendant,

  including litigation expenses and costs pursuant to 42 U.S.C. §12205.

         17.             Pursuant to 42 U.S.C. § 12188(a), this Court is provided with authority to grant

  injunctive relief to Plaintiff, including an Order compelling Defendant to implement policies,

  consistent with the ADA, to accommodate the disabled and to alter the property to make it

  readily accessible to and usable by Plaintiff as required by the ADA.

         WHEREFORE, Plaintiff, David Poschmann, requests that the Court issue a permanent

  injunction enjoining Defendant from continuing its mobility-related discriminatory practices,

  ordering it to implement policies, consistent with the ADA, to accommodate the disabled and to

  remove the mobility-related physical barriers to access and alter the subject Property to make it

  readily accessible to and usable by Plaintiff as required by the ADA, and awarding Plaintiff

  reasonable attorneys’ fees, litigation expenses, including expert fees, and costs.

                                                        s/Drew M. Levitt
                                                        DREW M. LEVITT, ESQ.
                                                        Florida Bar No. 782246
                                                        drewmlevitt@gmail.com
                                                        LEE D. SARKIN, ESQ.
                                                        Florida Bar No. 962848
                                                        Lsarkin@aol.com
                                                        4700 N.W. Boca Raton Boulevard
                                                        Suite 302
                                                        Boca Raton, Florida 33431
                                                        Telephone (561) 994-6922
                                                        Facsimile (561) 994-0837
                                                        Attorneys For Plaintiff




                                                    6
